      Case 4:14-cv-01698 Document 1578 Filed on 07/22/20 in TXSD Page 1 of 1




July 22, 2020

David J. Bradley
Clerk of Court
P. O. Box 61010
Houston, TX 77208

RE:     Civil Action No. 4:14-cv-1698; Keith Cole, et al. v. Bryan Collier, et al., in
        the United States District Court, Southern District of Texas, Houston Division

Dear Mr. Bradley:

Please be advised that the undersigned counsel will be out of town or otherwise
unavailable from Tuesday, September 8, 2020 through and including Friday,
September 18, 2020. These dates amend the dates in the previous letter filed on
April 17, 2020.

I respectfully request that no hearings or deadlines be scheduled during that period.

Thank you for your attention to this matter, and please advise if you have any
questions.

Very truly yours,


/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
Administrative Law Division
Telephone: (512) 475-4191
Facsimile: (512) 457-4674

cc:     Jeff Edwards, Via e-service




         P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
